Citation Nr: 0031683	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board returned this case to the 
RO for additional development in June 1999 and the case has 
been returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran is currently 47 years old, has completed high 
school and two years of college, has occupational experience 
as a police officer, security guard, and airline ground 
crewman and last worked in January 1997.

3.  The veteran's disabilities are a low back injury, rated 
as 40 percent disabling, and refractive error of the eyes, 
rated as noncompensable.

4.  The veteran's disability is not permanent or of 
sufficient severity to prevent him from following all forms 
of substantially gainful employment that are consistent with 
his age, educational background, and occupational experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The evidence includes the veteran's 
private and VA medical treatment records, and the veteran has 
been afforded disability evaluation examinations and a 
hearing before the RO.  He has declined to appear for a 
hearing before the Board and he has declined the opportunity 
to have a recent VA examination.  The Board does not know of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

The Board observes that a claim for pension benefits requires 
three criteria: (1) the veteran had active military service 
of 90 days or more with at least one day being during a 
period of war (or discharge or release from service during a 
period of war for a service-connected disability); (2) there 
is evidence of income which does not exceed the statutory 
limit; and (3) there is evidence of permanent and total 
disability productive of unemployability.  See 38 C.F.R. 
§ 3.3 (2000); see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).

The veteran contends that the RO should have granted his 
claim for a permanent and total disability rating for pension 
purposes.  He asserts that his low back disability has caused 
him to be unable to work.  Under 38 U.S.C.A. § 1521, "each 
veteran of a period of war who meets the service requirements 
of this section and who is permanently and totally disabled 
from nonservice-connected disability not the result of the 
veteran's willful misconduct" shall receive VA pension.  See 
38 U.S.C.A. § 1521(a) (West 1991). 

According to a claim form submitted by the veteran in October 
1997, he was born in February 1953 and has completed two 
years of college.  His most recent employment was identified 
as airlines ground crew and loss prevention manager.  The 
evidence of record also reflects occupational experience as a 
security guard and police officer.

The veteran's disabilities are a low back disability, rated 
by the RO as 40 percent disabling, and refractive error of 
the eyes, rated as noncompensable.  In analyzing a claim for 
a permanent and total disability rating for pension purposes, 
the initial step is to review the rating that has been 
assigned to each disability.  See Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).  Disability evaluations are 
determined by the application of a Schedule of Rating 
Disabilities, which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran's low back disability has been assigned a 40 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine.  For an increased evaluation, the veteran's low 
back disability must be rated under Diagnostic Code 5293.  
Under this Diagnostic Code, a 60 percent rating is warranted 
for intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The evidence pertaining to the current status of the 
veteran's low back disability includes records from Oakwood 
HealthCare System.  These records show that the veteran 
presented for emergency care in January 1997 due to a lifting 
injury at work.  The veteran complained of severe pain of the 
low back, radiating into the left leg, and tingling of the 
feet.  Objective findings included diffuse tenderness of the 
lumbar musculature and muscle spasm.  A CT scan found disc 
herniation at L3-4 and L4-5.  The diagnostic impression was 
acute lumbar back sprain with herniated disc.

During a January 1997 evaluation by Doug W. Lee, M.D., the 
veteran reported continued pain in the middle of the low 
back, radiating into both lower extremities, associated with 
numbness and tingling.  He could sit for 30 minutes and stand 
for a few minutes, and he could not lay on his back.  The 
veteran presented bent forward but stood straight with 
encouragement.  There was no palpable muscle spasm, trigger 
point, or myofascial tightness.  Diffuse tenderness was 
present and there was very little mobility of the lumbosacral 
spine.  Straight leg raising was positive at 30 degrees 
bilaterally with pain in the low back.  Sensory, muscle, and 
reflex examinations of both lower extremities were normal.  
The impression was acute low back pain with underlying 
herniated lumbar disc and lumbosacral strain.

Records of Phillip Friedman, M.D., show that he initially 
treated the veteran in January 1997.  During a February 1997 
evaluation, Dr. Friedman commented that the MRI of the 
veteran's low back, performed by Arek L. Sarkissian, M.D., 
showed a paracentral disc herniation at L3-4 with effacement 
of the thecal sac, and mild disc bulge at L4-5 and L5-S1.  
The veteran complained of intense, disabling pain.  Physical 
examination noted a normal station and gait.  Range of motion 
was significantly restricted, with some dysrhythmia on 
straightening.  The veteran could walk on his toes and heels.  
Straight leg raising caused severe back pain bilaterally but 
no radiating pain.  The examiner found the veteran's major 
symptomatology to be related to acute motion segment 
instability related to the acute disc herniation.  The 
veteran began a course of epidural steroid injections the 
following month.

In May 1997, the veteran complained of severe, immobilizing 
pain.  Physical examination showed decreased range of motion, 
pain with forward flexion, positive straight leg raising, and 
normal strength.  In July 1997, the veteran experienced a 
marked exacerbation of pain after undergoing a lumbar 
myelogram.  The myelogram showed a high grade block at L3-4, 
especially in the prone position; however the CT scan showed 
a more minor block in the supine position.  Dr. Friedman 
believed that the veteran needed a bilateral decompressive 
laminectomy or a possible spinal fusion.

In a September 1997 consultation performed by Lawrence T. 
Kurz, M.D., the doctor stated that examination of the veteran 
was extremely difficult because of submaximal effort and his 
claim that everything caused increased pain.  Dr. Kurz 
identified no sensory or reflex deficit of the lower 
extremities.  Lumbar motion was difficult to test because the 
veteran would not voluntarily move, but the physician 
estimated 20% normal motion in all planes.  The veteran's 
gait was observed to be markedly abnormal.  Dr. Kurz believed 
that the large disc herniation at L3-4 was the probable cause 
of the veteran's symptoms and recommended a left-sided 
discectomy at L3-4.

In October 1997, the veteran reported extreme pain with any 
activity to Dr. Friedman.  Spinal movements remained markedly 
restricted, knee jerks were less brisk than the ankle, and 
straight leg raising was positive.  In January 1998, the 
veteran moved very cautiously, with a somewhat exaggerated 
gait, loss of lumbar lordosis, and markedly restricted back 
movements.  Dr. Friedman stated that the veteran had been 
totally disabled since February 1997.

During a VA examination in January 1998, the veteran reported 
constant low back pain and difficulty moving, bending, and 
sleeping.  He could not work due to the pain.  The examiner 
observed that the veteran appeared to be in pain and walked 
with a forward list.  There was no scoliosis, kyphosis, or 
muscle spasm, and muscle tone was good.  The veteran 
complained of pain when touched in the lumbar area.  Range of 
motion was restricted voluntarily with complaint of pain, 
with forward flexion to 20 degrees, backward extension to 10 
degrees, and lateral rotation and flexion to 0 degrees.  
Straight leg raising was accomplished to 20 degrees in the 
supine position, and to 75 degrees in the sitting position.  
The veteran was diagnosed with subjective complaint of severe 
back pain, no supportive objective evidence, and no evidence 
of herniated disc or nerve root irritation.

In January 1998, Grant J. Hyatt, M.D., performed an 
evaluation and extensively reviewed the veteran's medical 
history.  The veteran complained of constant aching pain of 
the back, with marked limitation of movement, and more severe 
pain with activity that radiated into the left leg.  Upon 
examination, the veteran exhibited an antalgic component 
relative to weight bearing on the left lower extremity.  
Examination of the back showed no structural or postural 
deformity, soft tissue swelling, muscle spasm, or tenderness 
to palpation.  During assessment of active range of motion, 
the veteran limited thoracolumbar flexion, rotation, and tilt 
to 20 degrees, and completely restricted extension.

Dr. Hyatt could not perform straight leg raising testing or 
assess passive range of motion of the lower extremities due 
to the veteran's resistance.  He also could not fully test 
reflexes and muscle strength of the lower extremities due to 
resistance.  His impression was paracentral disc extrusion at 
L3-4 and he stated that the veteran should remain off work.  
He commented that the physical examination was incomplete and 
compromised due to symptom exaggeration and suboptimal 
effect.  He recommended the performance of a lumbar 
laminectomy and discectomy.

A March 1998 letter from Dr. Friedman stated that the veteran 
had pronounced and persistent symptoms and characteristic 
pain of L3 disc herniation.  He also had demonstrable muscle 
spasms and had benefited little from conservative treatment.  
Dr. Friedman recommended surgery but the veteran remained 
apprehensive.  A March 1998 report showed that the veteran 
reported increasing disability related to severe low back 
pain and pain to the left lower extremity.  He could not sit, 
stand, or move comfortably.  He stood listing to the right 
and exhibited a lot of lordosis and tight paraspinal muscles.  
Straight leg testing was positive on the right.

The veteran appeared before the RO hearing officer in May 
1998.  He testified that he was unable to work due to his 
back injury and could not even perform sedentary jobs.  He 
was 45 years old and had 2 years of college courses in 
psychology.  He was a retired police officer and also had 
experience as a bodyguard.  He could not climb stairs and had 
difficulty performing household and personal chores.  He 
could no longer play sports or play with his children.  He 
had constant pain and sharp pain with activity.  His pain 
sometimes awakened him.  He claimed that his physicians told 
him that it was likely that surgery would not help his back.  
He also testified that he had problems with his vision.  A VA 
examination in May 1998 found refractive error correctable to 
20/20 in both eyes.

After considering all of the evidence of record, the Board 
finds that for purposes of this decision the Board will 
assume that the criteria for a 60 percent rating for 
intervertebral disc syndrome are met.  The veteran suffers 
from pronounced and persistent symptomatology due to a 
herniated disc, including characteristic pain, demonstrable 
muscle spasm, and positive straight leg raising.  The 
veteran's subjective complaints and the objective evidence 
establish that he has little intermittent relief from these 
symptoms.

Moreover, the Board has considered the extent of the 
veteran's functional impairment due to his low back 
disability in assigning the next higher evaluation.  The 
veteran has demonstrated functional loss due to pain on 
movements, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing.  See 38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  This 
functional limitation due to pain is supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  Nevertheless, the Board finds that the veteran's 
low back disability is no more than 60 percent disabling, as 
it has not been characterized as a vertebral fracture or 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286.

The veteran's refractive error has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6062-6079.  None of these 
Diagnostic Codes provide for a compensable evaluation when 
the veteran has refractive error correctable to 20/20.  In 
effect, the veteran suffers from no schedular disability and 
the Board finds that the RO's assignment of a noncompensable 
evaluation is correct.

Once the correct ratings for the veteran's disabilities have 
been determined, the next step in determining whether a 
permanent and total disability rating is warranted is to 
consider whether the veteran has one or more of certain 
disabilities which are considered to be of sufficient 
severity to render the average person totally disabled.  See 
38 U.S.C.A. § 1502(a)(1).  The disabilities which are 
automatically considered to be permanently and totally 
disabling are listed in 38 C.F.R. § 4.15 and include the 
permanent loss of sight in both eyes, or of both feet, or of 
one hand and one foot, or becoming permanently helpless or 
permanently bedridden.  In addition, as noted in 38 C.F.R. 
§ 4.15, other total disability ratings are scheduled in the 
rating codes for the various bodily systems in the VA 
Schedule for Rating Disabilities.  In this case, however, the 
veteran does not have any of the disabilities that are listed 
in 38 C.F.R. § 4.15, nor does he have a disability that is 
rated as totally disabling under the schedule for rating 
disabilities.  For these reasons, the Board concludes that 
the veteran is not permanently and totally disabled under the 
"average person" standard of 38 U.S.C.A. § 1502(a)(1).  See 
Talley v. Derwinski, 2 Vet. App. 282, 286-7 (1992).

Alternatively, entitlement to a pension may be considered 
under 38 C.F.R. § 4.17 which provides that all veterans who 
are basically eligible and who are unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated 
as permanently and totally disabled.  Total disability will 
be considered to exist where there is impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled veteran.  38 C.F.R. § 3.340.

For pension purposes, however, the ratings for the permanent 
disabilities must meet certain minimum requirements which are 
set forth in 38 C.F.R. § 4.16.  That regulation requires 
that, if there is only one disability, it must be rated as 60 
percent disabling or more.  If there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more and sufficient additional disabilities 
to bring the combined rating to 70 percent or more.  When a 
veteran does not meet the percentage requirements of 38 
C.F.R. § 4.16, a permanent and total disability rating for 
pension purposes may still be assigned under 38 C.F.R. 
§ 3.321(b)(2) if a veteran is found to be unemployable by 
reason of disability, age, occupational background, and other 
related factors.  However, in this case, the veteran is being 
assumed to meet the percentage requirements for his low back 
disability, rated as 60 percent disabling.

Based upon the evidence of record, the Board finds that the 
veteran has failed to establish that he suffers from an 
impairment that renders it impossible to follow a 
substantially gainful occupation or that can be characterized 
as permanent.  The Board acknowledges that the veteran 
currently suffers from substantial pain and limitation of 
motion of the low back.  However, the veteran's doctors have 
repeatedly recommended that he undergo surgery for this 
disability, suggesting that the veteran's impairment may be 
improved with proper medical treatment.  Moreover, while his 
physicians have stated that he is currently totally disabled, 
none have rendered an opinion that the veteran is permanently 
unable to work due to disability.

There is also no indication that any other agency, such as 
the Social Security Administration, has determined that the 
veteran is currently unemployable.   The veteran has held 
employment positions of substantial responsibility and 
experience in the past, and in consideration of his 
relatively recent work history, his age, and his education, 
there has been no showing that he is precluded from all 
occupations.  For the foregoing reasons, the Board concludes 
that the criteria for a permanent and total disability rating 
for pension purposes are not met.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 10 -


